MURRAY, C. J.
— This cause was tried in the court below, . by consent of parties, by an attorney and not by the judge. The defendants moved for a new trial, upon a statement signed by the person who tried the cause, which order was granted by the judge of the court. It is now insisted that the statement was inadmissible for the purposes of the motion on this appeal. The whole proceeding was a nullity. But even if it was not, we would not allow a party to avoid the consequences of his agreement by availing himself of the fruits of a judgment and denying the legitimate consequences of it at the same time.
Judgment affirmed.
I concur: Terry, J.